The respondent has filed a well considered petition for rehearing. That petition, however, is based upon the theory that this proceeding was brought on the basis that an excessive charge had been made by the defendant and appellant in connection with the heat furnished after the installation was made; that the $976.00 was a part of the charge for the steam heat supplied the plaintiff and in excess of the rates prescribed by the railroad commission therefor. A careful reconsideration of the pleadings and the evidence shows that the respondent is mistaken in this theory. The contract entered into distinctly states "that the payment of Nine Hundred Seventy-six Dollars ($976.00) is for the purpose of obtaining service." That cannot be construed as a charge for the service afterwards furnished. The matter of constructing an extension of steam mains is entirely different from the furnishing of the steam heat after the extension has been constructed. Clearly the contract shows that the payment was not made for service (heat furnished), but for the purpose of extending the mains so that service (steam heat) might be obtained.
The evidence clearly shows that no rules, regulations, or schedules had at that time been established by the railroad commission governing the matter of steam heat extensions. The most that the finding of the board of railroad commissioners in this case indicates, is that a custom may have existed with regard to the requirements in the matter of extensions in other utilities. That is not a rule upon which to base an order of reparation under § 4609c44, 1925 Supplement to Compiled Laws.
The validity of the contract is not involved and we need not pass upon it. This whole proceeding is brought for a refund of a charge that was made for "obtaining service" not for furnishing heat service after the installation of an extension. The schedules for furnishing steam heat are not involved. For obtaining this service, i.e., the extension of the mains, no rules or schedules had been established. *Page 410 
Under those circumstances the board of railroad commissioners had no jurisdiction to order reparation.
The petition for rehearing is denied.
CHRISTIANSON, Ch. J., and MORRIS, BURR and NUESSLE, JJ., concur.